  1                                                                       Honorable Ricardo S. Martinez
  2

  3

  4

  5

  6

  7

  8                                UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
  9                                         AT SEATTLE
 10    MARK HOLADAY,
 11                           Plaintiff,                       Case No. 19-cv-01199-RSM
 12            v.                                              AMENDED STIPULATED
                                                               PROTECTIVE ORDER
 13    KEYBANK N.A.,
                                                               Noted for Hearing: 7/13/21 (w/o oral
 14                           Defendant.                       argument)
 15

 16    1.      PURPOSES AND LIMITATIONS
 17            Discovery in this action is likely to involve production of confidential, proprietary, or
 18    private information for which special protection may be warranted. Accordingly, the parties hereby
 19    stipulate to and petition the court to enter the following Stipulated Protective Order, which has
 20    been amended to correct the concerns the Court expressed before. See dkt. #35.
 21            The parties acknowledge that this stipulation is consistent with LCR 26(c). It does not
 22    confer blanket protection on all disclosures or responses to discovery, the protection it affords from
 23    public disclosure and use extends only to the limited information or items that are entitled to
 24    confidential treatment under the applicable legal principles, and it does not presumptively entitle
 25    parties to file confidential information under seal.
 26



                                                                                               MILLER NASH LLP
AMENDED STIPULATED PROTECTIVE ORDER - 1                                                             AT T O RN E YS A T L AW

(Case No. 19-cv-01199-RSM)                                                               T : 2 06 .6 2 4.8 3 00 | F: 2 0 6. 34 0. 95 99
                                                                                                            PIER 70
                                                                                              28 01 AL A SK AN W A Y, S TE 30 0
                                                                                             SE A T TLE , W AS H IN G TO N 98 12 1
  1    2.      “CONFIDENTIAL” MATERIAL
  2            “Confidential” material shall include the following documents and tangible things
  3    produced or otherwise exchanged:
  4            A.      Consumer credit applications, loan documents and statements related to accounts
  5    held by plaintiff Mark Holaday at KeyBank. These documents contain “nonpublic personal
  6    information” as defined by the Gramm-Leach-Bliley Act and its implementing regulations. See 15
  7    U.S.C. § 6801, et seq.; 12 C.F.R. § 1016.1, et seq.
  8            B.      Internal KeyBank policies and procedures related to account security and fraud
  9    detection, and documents describing KeyBank’s investigation of the charges that Mr. Holaday
 10    alleges were unauthorized on his account. The public disclosure of these documents could aid bad
 11    actors’ attempts to circumvent or abuse KeyBank’s security procedures.
 12    3.      SCOPE
 13            The protections conferred by this agreement cover not only confidential material (as
 14    defined above), but also (1) any information copied or extracted from confidential material; (2) all
 15    copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
 16    conversations, or presentations by parties or their counsel that might reveal confidential material.
 17            However, the protections conferred by this agreement do not cover information that is in
 18    the public domain or becomes part of the public domain through trial or otherwise.
 19    4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 20            4.1     Basic Principles. A receiving party may use confidential material that is disclosed
 21    or produced by another party or by a non-party in connection with this case only for prosecuting,
 22    defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
 23    categories of persons and under the conditions described in this agreement. Confidential material
 24    must be stored and maintained by a receiving party at a location and in a secure manner that ensures
 25    that access is limited to the persons authorized under this agreement.
 26



                                                                                               MILLER NASH LLP
AMENDED STIPULATED PROTECTIVE ORDER - 2                                                             AT T O RN E YS A T L AW

(Case No. 19-cv-01199-RSM)                                                               T : 2 06 .6 2 4.8 3 00 | F: 2 0 6. 34 0. 95 99
                                                                                                            PIER 70
                                                                                              28 01 AL A SK AN W A Y, S TE 30 0
                                                                                             SE A T TLE , W AS H IN G TO N 98 12 1
  1            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
  2    by the court or permitted in writing by the designating party, a receiving party may disclose any
  3    confidential material only to:
  4                    (a)     the receiving party’s counsel of record in this action, as well as employees
  5    and independent contractors of counsel to whom it is reasonably necessary to disclose the
  6    information for this litigation;
  7                    (b)     the officers, directors, and employees (including in house counsel) of the
  8    receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
  9    agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 10    designated;
 11                    (c)     experts and consultants to whom disclosure is reasonably necessary for this
 12    litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 13                    (d)     the court, court personnel, and court reporters and their staff;
 14                    (e)     copy or imaging services retained by counsel to assist in the duplication of
 15    confidential material, provided that counsel for the party retaining the copy or imaging service
 16    instructs the service not to disclose any confidential material to third parties and to immediately
 17    return all originals and copies of any confidential material;
 18                    (f)     during their depositions, witnesses in the action to whom disclosure is
 19    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
 20    (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
 21    transcribed deposition testimony or exhibits to depositions that reveal confidential material must
 22    be separately bound by the court reporter and may not be disclosed to anyone except as permitted
 23    under this agreement;
 24                    (g)     the author or recipient of a document containing the information or a
 25    custodian or other person who otherwise possessed or knew the information.
 26



                                                                                                MILLER NASH LLP
AMENDED STIPULATED PROTECTIVE ORDER - 3                                                              AT T O RN E YS A T L AW

(Case No. 19-cv-01199-RSM)                                                                T : 2 06 .6 2 4.8 3 00 | F: 2 0 6. 34 0. 95 99
                                                                                                             PIER 70
                                                                                               28 01 AL A SK AN W A Y, S TE 30 0
                                                                                              SE A T TLE , W AS H IN G TO N 98 12 1
  1            4.3     Filing Confidential Material. Before filing confidential material or discussing or
  2    referencing such material in court filings, the filing party shall confer with the designating party,
  3    in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
  4    remove the confidential designation, whether the document can be redacted, or whether a motion
  5    to seal or stipulation and proposed order is warranted. During the meet and confer process, the
  6    designating party must identify the basis for sealing the specific confidential information at issue,
  7    and the filing party shall include this basis in its motion to seal, along with any objection to sealing
  8    the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
  9    the standards that will be applied when a party seeks permission from the court to file material
 10    under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
 11    requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
 12    Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
 13    the strong presumption of public access to the Court’s files.
 14    5.      DESIGNATING PROTECTED MATERIAL
 15            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
 16    or non-party that designates information or items for protection under this agreement must take
 17    care to limit any such designation to specific material that qualifies under the appropriate
 18    standards. The designating party must designate for protection only those parts of material,
 19    documents, items, or oral or written communications that qualify, so that other portions of the
 20    material, documents, items, or communications for which protection is not warranted are not swept
 21    unjustifiably within the ambit of this agreement.
 22            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 23    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 24    unnecessarily encumber or delay the case development process or to impose unnecessary expenses
 25    and burdens on other parties) expose the designating party to sanctions.
 26



                                                                                                 MILLER NASH LLP
AMENDED STIPULATED PROTECTIVE ORDER - 4                                                               AT T O RN E YS A T L AW

(Case No. 19-cv-01199-RSM)                                                                 T : 2 06 .6 2 4.8 3 00 | F: 2 0 6. 34 0. 95 99
                                                                                                              PIER 70
                                                                                                28 01 AL A SK AN W A Y, S TE 30 0
                                                                                               SE A T TLE , W AS H IN G TO N 98 12 1
  1            If it comes to a designating party’s attention that information or items that it designated for
  2    protection do not qualify for protection, the designating party must promptly notify all other parties
  3    that it is withdrawing the mistaken designation.
  4            5.2     Manner and Timing of Designations. Except as otherwise provided in this
  5    agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
  6    ordered, disclosure or discovery material that qualifies for protection under this agreement must
  7    be clearly so designated before or when the material is disclosed or produced.
  8                    (a)    Information in documentary form: (e.g., paper or electronic documents and
  9    deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
 10    the designating party must affix the word “CONFIDENTIAL” to each page that contains
 11    confidential material. If only a portion or portions of the material on a page qualifies for protection,
 12    the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
 13    markings in the margins).
 14                    (b)     Testimony given in deposition or in other pretrial proceedings: the parties
 15    and any participating non-parties must identify on the record, during the deposition or other pretrial
 16    proceeding, all protected testimony, without prejudice to their right to so designate other testimony
 17    after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
 18    transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
 19    exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
 20    at trial, the issue should be addressed during the pre-trial conference.
 21                    (c)    Other tangible items: the producing party must affix in a prominent place
 22    on the exterior of the container or containers in which the information or item is stored the word
 23    “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
 24    the producing party, to the extent practicable, shall identify the protected portion(s).
 25            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 26    designate qualified information or items does not, standing alone, waive the designating party’s



                                                                                                 MILLER NASH LLP
AMENDED STIPULATED PROTECTIVE ORDER - 5                                                               AT T O RN E YS A T L AW

(Case No. 19-cv-01199-RSM)                                                                 T : 2 06 .6 2 4.8 3 00 | F: 2 0 6. 34 0. 95 99
                                                                                                              PIER 70
                                                                                                28 01 AL A SK AN W A Y, S TE 30 0
                                                                                               SE A T TLE , W AS H IN G TO N 98 12 1
  1    right to secure protection under this agreement for such material. Upon timely correction of a
  2    designation, the receiving party must make reasonable efforts to ensure that the material is treated
  3    in accordance with the provisions of this agreement.
  4    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  5            6.1     Timing of Challenges. Any party or non-party may challenge a designation of
  6    confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
  7    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
  8    burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
  9    challenge a confidentiality designation by electing not to mount a challenge promptly after the
 10    original designation is disclosed.
 11            6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
 12    regarding confidential designations without court involvement. Any motion regarding confidential
 13    designations or for a protective order must include a certification, in the motion or in a declaration
 14    or affidavit, that the movant has engaged in a good faith meet and confer conference with other
 15    affected parties in an effort to resolve the dispute without court action. The certification must list
 16    the date, manner, and participants to the conference. A good faith effort to confer requires a face-
 17    to-face meeting or a telephone conference.
 18            6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
 19    intervention, the designating party may file and serve a motion to retain confidentiality under Local
 20    Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
 21    persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
 22    made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 23    other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
 24    the material in question as confidential until the court rules on the challenge.
 25    7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 26    LITIGATION



                                                                                                MILLER NASH LLP
AMENDED STIPULATED PROTECTIVE ORDER - 6                                                              AT T O RN E YS A T L AW

(Case No. 19-cv-01199-RSM)                                                                T : 2 06 .6 2 4.8 3 00 | F: 2 0 6. 34 0. 95 99
                                                                                                             PIER 70
                                                                                               28 01 AL A SK AN W A Y, S TE 30 0
                                                                                              SE A T TLE , W AS H IN G TO N 98 12 1
  1            If a party is served with a subpoena or a court order issued in other litigation that compels
  2    disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
  3    must:
  4                    (a)    promptly notify the designating party in writing and include a copy of the
  5    subpoena or court order;
  6                    (b)    promptly notify in writing the party who caused the subpoena or order to
  7    issue in the other litigation that some or all of the material covered by the subpoena or order is
  8    subject to this agreement. Such notification shall include a copy of this agreement; and
  9                    (c)    cooperate with respect to all reasonable procedures sought to be pursued by
 10    the designating party whose confidential material may be affected.
 11    8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 12            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 13    material to any person or in any circumstance not authorized under this agreement, the receiving
 14    party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
 15    (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
 16    person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
 17    and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
 18    Bound” that is attached hereto as Exhibit A.
 19    9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 20    MATERIAL
 21            When a producing party gives notice to receiving parties that certain inadvertently
 22    produced material is subject to a claim of privilege or other protection, the obligations of the
 23    receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 24    is not intended to modify whatever procedure may be established in an e-discovery order or
 25    agreement that provides for production without prior privilege review. The parties agree to the
 26    entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.



                                                                                               MILLER NASH LLP
AMENDED STIPULATED PROTECTIVE ORDER - 7                                                             AT T O RN E YS A T L AW

(Case No. 19-cv-01199-RSM)                                                               T : 2 06 .6 2 4.8 3 00 | F: 2 0 6. 34 0. 95 99
                                                                                                            PIER 70
                                                                                              28 01 AL A SK AN W A Y, S TE 30 0
                                                                                             SE A T TLE , W AS H IN G TO N 98 12 1
  1    10.     NON TERMINATION AND RETURN OF DOCUMENTS
  2            Within 60 days after the termination of this action, including all appeals, each receiving
  3    party must return all confidential material to the producing party, including all copies, extracts and
  4    summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
  5            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
  6    documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
  7    deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
  8    product, even if such materials contain confidential material.
  9            The confidentiality obligations imposed by this agreement shall remain in effect until a
 10    designating party agrees otherwise in writing or a court orders otherwise.
 11                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 12    DATED: July 13, 2021                                  s/ Setareh Mahmoodi
                                                             Setareh Mahmoodi, WSBA No. 44288
 13                                                          Attorney for Plaintiff
 14    DATED: July 13, 2021                                  s/Kellen A. Hade
                                                             Kellen A. Hade, WSBA No. 44535
 15                                                          Attorney for Defendant
 16
               PURSUANT TO STIPULATION, IT IS SO ORDERED
 17
               IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 18
       documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 19
       state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 20
       documents, including the attorney-client privilege, attorney work-product protection, or any other
 21
       privilege or protection recognized by law.
 22
               DATED this 14th day of July, 2021.
 23

 24

 25                                                   A
                                                      RICARDO S. MARTINEZ
 26                                                   CHIEF UNITED STATES DISTRICT JUDGE



                                                                                               MILLER NASH LLP
AMENDED STIPULATED PROTECTIVE ORDER - 8                                                             AT T O RN E YS A T L AW

(Case No. 19-cv-01199-RSM)                                                               T : 2 06 .6 2 4.8 3 00 | F: 2 0 6. 34 0. 95 99
                                                                                                            PIER 70
                                                                                              28 01 AL A SK AN W A Y, S TE 30 0
                                                                                             SE A T TLE , W AS H IN G TO N 98 12 1
  1                                               EXHIBIT A
  2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3            I,   ____________________________________           [print   or   type     full            name],                  of
  4    ____________________________________ [print or type full address], declare under penalty of
  5    perjury that I have read in its entirety and understand the Amended Stipulated Protective Order
  6    that was issued by the United States District Court for the Western District of Washington on
  7    _______________ [ date] in Holaday v. KeyBank N.A., Case No. 19-cv-01199-RSM. I agree to
  8    comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
  9    and acknowledge that failure to so comply could expose me to sanctions and punishment in the
 10    nature of contempt. I solemnly promise that I will not disclose in any manner any information or
 11    item that is subject to this Stipulated Protective Order to any person or entity except in strict
 12    compliance with the provisions of this Order.
 13            I further agree to submit to the jurisdiction of the United States District Court for the
 14    Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
 15    Order, even if such enforcement proceedings occur after termination of this action.
 16    Date:
 17    City and State where sworn and signed:
 18    Printed name:
 19    Signature:
 20

 21    4831-7142-2193.1

 22

 23

 24

 25

 26



                                                                                              MILLER NASH LLP
AMENDED STIPULATED PROTECTIVE ORDER - 9                                                            AT T O RN E YS A T L AW

(Case No. 19-cv-01199-RSM)                                                              T : 2 06 .6 2 4.8 3 00 | F: 2 0 6. 34 0. 95 99
                                                                                                           PIER 70
                                                                                             28 01 AL A SK AN W A Y, S TE 30 0
                                                                                            SE A T TLE , W AS H IN G TO N 98 12 1
